Citation Nr: 0617746	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  02-11 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to service connection for a bilateral heel 
disability.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1992.  
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 RO decision, which denied service 
connection for a left knee disability and a bilateral heel 
disability.  

In July 2004, the veteran appeared at the RO and testified at 
a hearing before the undersigned Veterans Law Judge, who has 
been designated to make the final disposition of this 
proceeding.  A transcript of that hearing has been associated 
with the claims file.  

In December 2004, the Board remanded the case to the RO for 
additional development of the issues cited herein above (two 
other issues were the subject of a decision at that time).  
The case has now been returned to the Board for further 
appellate consideration.  The Board notes that upon return of 
the claims file, the veteran's service medical records were 
not contained in the file as they had been when the case was 
before the Board in December 2004.  Efforts to find the 
records thus far have not been successful.  The impact of 
this fact will be discussed further in the decision herein 
below.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  The medical evidence shows that a left knee disability 
was first clinically manifest many years after the veteran's 
discharge from active service in May 1992; his current left 
knee disability is not shown to be due to disease or injury 
in active service.  

3.  The medical evidence shows that a bilateral heel 
disability was first clinically manifest many years after the 
veteran's discharge from active service in May 1992; his 
current bilateral heel disability is not shown to be due to 
disease or injury in active service.  


CONCLUSIONS OF LAW

1.  A left knee disability was not due to disease or injury 
that was incurred in or aggravated by active service, nor may 
arthritis be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  A bilateral heel disability was not due to disease or 
injury that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and to assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran both 
prior to and following the initial RO decision in December 
2001, and as explained herein below, such VCAA notice 
complied with the requirements of the VCAA as interpreted by 
the Court in Pelegrini II.  Accordingly, the Board will 
proceed to adjudicate these claims.  

In the VCAA notice sent to the veteran in September 2001, May 
2003, and January 2005, the RO advised the veteran of what 
was required to prevail on his claims for service connection, 
what specifically VA had done and would do to assist in the 
claim, and what information and evidence the veteran was 
expected to furnish.  The RO specifically informed the 
veteran that VA would assist him in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  The RO notified the veteran 
that it would attempt to obtain all evidence that he 
identified as available.  It is noted that while the 
September 2001 letter did not identify with specificity the 
veteran's claims of service connection, the other two letters 
did so.  Moreover, the January 2005 letter specifically 
requested the veteran to submit any evidence in his 
possession that pertained to his claims.  

Additionally, the RO informed the veteran of the information 
and evidence needed to substantiate his claims through the 
rating decision in December 2001, statement of the case 
issued to him in April 2002, and supplemental statements of 
the case issued to him in October 2003, December 2005, and 
January 2006.  See 38 U.S.C.A. §§ 5102, 5103.  In these 
documents the RO informed the veteran of the reasons for 
which his claims were denied and the evidence it had 
considered in denying the claims.  In the statement of the 
case and December 2005 supplemental statement of the case, 
the RO also referred to 38 C.F.R. § 3.159 and the United 
States Codes cites relevant to the VCAA.  Further, the 
statement of the case, supplemental statements of the case, 
and personal hearing before the undersigned provided the 
veteran an opportunity to identify or submit any evidence he 
wished to be considered in connection with his appeal.  Thus, 
through the documents mailed to the veteran, the RO informed 
the veteran of the information and evidence needed to 
substantiate his claims.  See 38 U.S.C.A. §§ 5102, 5103.  

In sum, the RO has sufficiently informed the veteran of the 
information or evidence needed to substantiate his claims for 
service connection, and the parties responsible for obtaining 
that evidence.  With regard to notification, all the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, due process in regard to notification has been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (2003) (harmless error).  In this case, based on the 
information the RO has provided to the veteran, as referenced 
above, VA has satisfied its obligation to notify.  

The Board adds that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include information that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran, as discussed above, was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing before the 
undersigned Veterans Law Judge in July 2004.  The RO has 
obtained the veteran's VA medical treatment records, as well 
as private medical records identified by him, such as those 
from Doctor's Care/Forest Acres.  The veteran has not 
identified any additionally available evidence for 
consideration in his appeal.  Further, VA has conducted 
necessary medical inquiry in an effort to substantiate the 
claim.  38 U.S.C.A. § 5103A(d).  He underwent a VA 
examination in January 2006, specifically to ascertain the 
nature and etiology of his claimed left knee and bilateral 
heel conditions.  

In regard to the veteran's service medical records, the RO 
had obtained them for its initial consideration in December 
2001.  Moreover, indications are that the records were 
contained in the claims file at the time that the Board 
considered the veteran's claims (to include two others that 
were decided by the Board) in December 2004.  The service 
medical records are not presently in the claims file, and 
efforts by the Board to recover the missing records have thus 
far not been successful.  Consideration of this fact has been 
made in the adjudication of the claims, as will be further 
addressed in the decision below.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claims

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service incurrence will be presumed for certain 
chronic diseases, including arthritis, if manifest to a 
compensable degree within one year from the date of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection may nevertheless be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); see also 38 C.F.R. 
§ 3.102.

In statements and testimony, the veteran has contended that 
his joint problems began during service as a result of 
routine prolonged road marches on hard surfaces and hilly 
terrain.  He has maintained that he did everything during 
service in boots without heel supports.  He has indicated 
that by virtue of spending most of his military career in 
leadership positions, he was present for his soldiers and did 
not necessarily go on sick call.  

As noted previously, the veteran's service medical records 
are unavailable for review at present, presumably having been 
lost.  In cases where the veteran's service medical records 
are unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit of the doubt doctrine under 
38 U.S.C.A. § 5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

While it is unfortunate that the service medical records are 
missing from the record at this time, the Board notes the 
following points after having reviewed the file.  The service 
medical records evidently became missing at some period 
following the Board's decision and remand in December 2004, 
as the Board noted various details in the service medical 
record, such as relevant clinical findings at the time of the 
veteran's separation physical examination, which were not 
specifically cited by the RO in the December 2001 rating 
decision or subsequent statement of the case.  In any case, 
while the veteran served in the military for 21 years, his 
service medical record was apparently not voluminous.  As 
noted by his representative at the July 2004 Board hearing, 
the veteran's "service medical records aren't as thick as a 
lot of people that served just a few years on active duty."  
(Transcript, p. 3.)  Further, as confirmed by the veteran 
himself at the hearing, he did not go on sick call much on 
account of his leadership role and of setting an example.  
(Transcript, pp. 3, 5-6.)  Thus, as again noted by his 
representative, it was "very notable that [the veteran's] 
service medical records are absent of a lot of complaints of 
these conditions."  (Transcript, p. 5.)  The veteran 
confirmed this too, but he also stated that he complained 
throughout service and was able to obtain medication from the 
medics, if not physicians, without having to go on sick call.  
(Transcript, pp. 5-6.)

The Board also notes that in October 2003, the veteran's 
representative submitted numerous documents in support of the 
veteran's claims, which included copies of relevant service 
medical records, such as a treatment note dated in December 
1984 for right knee pain and the veteran's Report of Medical 
History with comment by an examiner at the time of his 
separation in May 1992.  It also appears that a VA examiner 
had the benefit of review of the service medical records, 
when opining as to the etiology of left knee and bilateral 
heel disabilities at the time of an examination in January 
2006.  The examiner noted, for instance, that the claims file 
was available for review and further made remarks relevant to 
whether or not there was documentation in the service medical 
records of left knee and bilateral heel problems.  Therefore, 
notwithstanding the current absence of the veteran's original 
service medical record, the Board proceeds to adjudicate the 
matter of service connection with the knowledge that its 
determination is based on competent and reliable medical 
evidence.

Based on a careful review of the record and the veteran's 
contentions, and with due consideration to the fact that the 
veteran's actual service medical records are presently absent 
from the file, the Board finds that the preponderance of the 
evidence is against the veteran's claims of service 
connection for a left knee disability and a bilateral heel 
disability.  

There is no medical evidence showing complaints, clinical 
findings, or diagnosis of a left (as opposed to a right) knee 
disability or bilateral heel disability during service.  A VA 
examiner in January 2006, who presumably had the benefit of 
the veteran's service medical records, also noted this.  At 
the time of his separation physical examination in May 1992, 
on a Report of Medical History, the veteran indicated that he 
had had painful or swollen joints.  The veteran specifically 
denied having ever had "lameness" or "bone, joint or other 
deformity".  An examiner subsequently commented, in regard 
to swollen, painful joints, that it was in reference to the 
veteran's right knee in 1986.  

Following his discharge from service, there is no medical 
evidence of complaints, clinical findings, or diagnosis of a 
left knee disability or bilateral heel disability for many 
years.  Post-service private medical records show that in 
September 2001 the veteran complained of pain in the knees 
and heels of several years' duration.  The diagnosis was 
osteoarthritis.  On a November 2001 radiology report, the 
diagnoses were those of heel spur and early degenerative 
joint disease of the right foot.  VA outpatient records 
reflect that the veteran has been seen for chronic joint 
pains, to include the left knee.  These records show 
diagnoses of osteoarthritis and degenerative joint disease of 
the left knee, in May 2002 and September 2002, respectively.  
Thereafter, VA outpatient records show continuing treatment 
for left knee pain, with diagnoses of osteoarthritis and knee 
pain.  On a physician questionnaire, apparently devised by 
the veteran, a VA physician indicated in September 2003 that 
the veteran suffered from symptoms associated with 
"bilateral knee and heel/ankle disabilities," and that the 
veteran's military records indicated chronic conditions 
relating to his knees and heels.  However, the physician also 
noted on the questionnaire that she had only seen the veteran 
on one occasion and had not reviewed his service medical 
record or the medical records from other doctors who have 
treated him.  Thus, the Board considers such questionnaire of 
limited probative value in this case.  

In January 2006, the veteran underwent a VA examination to 
clarify the nature of the left knee and bilateral heel 
disabilities, and to ascertain the etiology thereof.  The 
examiner commented that X-rays of the knees taken in 
September 2004 showed findings consistent with degenerative 
joint disease of the patella chondromalacia.  X-rays of the 
right foot were reportedly unremarkable except for a plantar 
calcaneal bony spur and perhaps minimal degenerative joint 
disease in the interphalangeal joints and first 
metaphalangeal joint.  Following examination, the diagnoses 
were bilateral chondromalacia of the knees, bilateral plantar 
fasciitis, and right plantar calcaneal spur.  The examiner 
opined that it was less likely than not that the diagnoses in 
regard to the left knee and feet had their onset during the 
veteran's period of service.  As previously noted, it appears 
that the examiner had the benefit of review of the veteran's 
service medical records, particularly as he commented on 
whether or not there was relevant documentation found in the 
service record.  There is no other medical opinion of record 
that directly addresses the issue presented in this case, 
which is whether the veteran's current left knee and 
bilateral heel conditions were initially manifest during 
service or, in regard to arthritis, in the first post-service 
year.  Further, the examiner furnished rationale for the 
opinion, which was based on a review of the claims file and 
physical examination of the veteran.  For these reasons, the 
Board finds that it is of significant probative weight.  
There is not another medical opinion in the record that 
addresses the issue presented in this case and is based on a 
review of the medical records.  

In short, the veteran's current left knee and bilateral heel 
disabilities were initially manifest many years after his 
discharge from service in May 1992 and were not related to 
disease or injury therein.  

The veteran's own assertion that his left knee and bilateral 
heel disability are attributable to his period of service, or 
to the first post-service year in relation to arthritis, 
lacks probative value, because he is a lay person and not 
competent to offer an opinion as to such questions of medical 
diagnosis or causation as presented in this case.  See 
Espiritu v. Derwinski, 2 Vet. App. 495 (1992).

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence 
demonstrates that the veteran's current left knee disability 
and bilateral heel disability became manifest years after his 
service and have not been medically linked to service.  As 
the preponderance of the evidence is against the claims of 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disability is denied.  

Service connection for a bilateral heel disability is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


